Case 8:17-cv-00746-JLS-JDE Document 112-1 Filed 08/01/19 Page 1 of 2 Page ID
                                 #:7032



 1
 2
 3
 4
 5
 6
 7
 8
                       IN THE UNITED STATES DISTRICT COURT
 9
                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                 SOUTHERN DIVISION
11
12   STEVEN RUPP, et al.,                        CASE NO.: 8:17-cv-00746-JLS-JDE
13                            Plaintiffs,        [PROPOSED] ORDER
14                                               GRANTING THE JOINT
                 vs.                             STIPULATION TO STAY
15                                               LITIGATION OF COSTS
     XAVIER BECERRA, in his official             PENDING APPEAL
16   capacity as Attorney General of the State
     of California,
17
18                            Defendants.

19
20
21
22
23
24
25
26
27
28
                                          1
                                  [PROPOSED] ORDER
Case 8:17-cv-00746-JLS-JDE Document 112-1 Filed 08/01/19 Page 2 of 2 Page ID
                                 #:7033



 1         The Court has before it the Parties’ Joint Stipulation to Stay Litigation of
 2 Costs Pending Appeal. Having considered the Stipulation and good cause appearing
 3 therefor, the Court is of the opinion that the Parties’ Stipulation should be
 4 GRANTED.
 5         It is therefore ORDERED that all proceedings regarding costs in this action
 6 shall be stayed until 30 days after the completion of all appellate proceedings.
 7 IT IS SO ORDERED.
 8
 9
10 Dated: ____________________
                                                   Judge Josephine L. Staton
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2
                                    [PROPOSED] ORDER
